DETAILED ACTION

Election/Restrictions
Claims 3 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments of Species II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022 and telephonically on 06/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 19 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walck (United States Patent Application Publication 2006/00665 A1).

With respect to claim  1, Walck discloses a vehicle, comprising: a projector configured to project light (62 in fig.1); and a glass panel including a layer of glass (24 or 18) and a layer of darkened material applied to the layer of glass (32 or 42 or 11 in fig.1), wherein the layer of darkened material is configured to diffuse light from the projector (see para.[0031]: “... interlayer 32 can …be translucent” or/and 42 or/and 11).

With respect to claim  2, Walck discloses the vehicle as recited in claim 1, wherein the layer of glass is a layer of tempered glass ( see 18 and 24: “The glass can be annealed or strengthened, e.g. thermally tempered, chemically tempered or heat strengthened. As used herein, the term "heat strengthened" means partially tempered ” ).

With respect to claim  4, Walck discloses the vehicle as recited in claim 1, wherein the darkened material is a rear projection film (see 42 or 32 or 11 in fig.1).

With respect to claim 5, Walck discloses the vehicle as recited in claim 1, wherein: the layer of glass is a first layer of glass (see 18 in fig.1), the glass panel includes a second layer of glass (see 24 in fig.1), the glass panel includes a first layer of polyvinyl butyral (PVB) configured to diffuse light from the projector (32; [0034]: “the interlayer 32 is a single polyvinyl butyral ply having a thickness of 0.5 mm to 1 mm, e.g., 0.76 mm.” ), and the darkened material is provided by a second layer of material (see 42 in fig.1).

With respect to claim  6, Walck discloses the vehicle as recited in claim 5, wherein the first layer of PVB is a layer of frosted PVB (see para.[0031]: “... interlayer 32 can …be translucent” or 42).

With respect to claim  7, Walck discloses the vehicle as recited in claim 5, wherein the glass panel is translucent (see para.[0032]: “For example, the plies 18, 24 and/or interlayer 32 can be transparent, translucent”).

With respect to claim  8, Walck discloses the vehicle as recited in claim 5, wherein the first layer of PVB (see 32 in fig.1) and the second layer of material (42 in fig.1) are between the first layer of glass (see 24 in fig.1) and the second layer of glass (fig.18 in fig.1).

With respect to claim  9, Walck discloses the vehicle as recited in claim 5, wherein: the first layer of PVB (32 in fig.1) is arranged closer to an interior of the vehicle than the second layer of material (see 42 in fig.1), and the projector is arranged within the interior of the vehicle (see 14 in fig.1).

With respect to claim  19, Walck discloses a vehicle, comprising: a projector configured to project light (62 in fig.1); and a glass panel (see 18 or 24 in fig.1) including a first layer of glass (see 18), a second layer of glass (24) darkened relative to the first layer of glass ([0058]: “The interlayer 32 and/or the ply 24 may be adjusted to be substantially non-transparent to the electromagnetic radiation emitted by the radiation source 60 by providing a function a coating on one or more surfaces of the interlayer and/or ply 24 that reflects the wavelength, e.g. but not limiting to the invention a coating having an infrared reflective film such as gold or silver, utilizing a colored or tinted, i.e., non-clear, material for the interlayer and/or ply 24, and/or adding a material, e.g. cerium that wavelengths of the electromagnetic spectrum in the UV range” or para.[0039] “where a function coating 42 is added to alter the properties of 24” or para.[0033]: “The first and second plies 18, 24 can each be clear glass or can be non-clear glass or one ply can be clear glass and the other non-clear glass.”), and a layer of polyvinyl butyral (PVB; 32 in fig.1) configured to diffuse light from the projector(see para.[0031]: “.. interlayer 32 can …be translucent” or 42 or 11).

With respect to claim  20, Walck discloses the vehicle as recited in claim 19, wherein the second layer of glass is tinted (see 24 ) and the first layer of glass is clear (see 18).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Walck (United States Patent Application Publication 2006/00665 A1).
With respect to claim  10, Walck discloses the vehicle as recited in claim 5, 
Walck discloses a darkened PVB (32) and suggests a second layer of material is a layer of darkened material ([0034] The interlayer 32 can be of any desired material and can include one or more layers or plies which attenuate the transmission of electromagnetic energy) but does not discloses does not disclose wherein a second layer of material is a layer of darkened PVB.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walck so that the second layer of material is also a layer of darkened PVB since it would predictably facilitate image projection and screen support and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis CO., 193 USPQ 8.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walck (United States Patent Application Publication 2006/00665 A1) in view of Dassanayake (United States Patent Application Publication 2014/0015637 A1).
With respect to claim 16, Walck discloses the vehicle as recited in claim 1, but does not disclose further comprising: a sensor configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions.
Dassanayake discloses a sensor (see 217) configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions (para.[0030]: “the vehicle control module 210 for enabling information (e.g., command signals) to be communicated therebetween. Using information such as that provided by the ambient light sensor 217, the virtual keypad controller 235 can also be configured for determining an ambient light level and/or a solar intensity level, determining an illumination intensity for the light emitting device dependent upon the ambient light level and/or the solar intensity level, and then cause the light emitting device to be energized in a manner that causes light outputted from the light emitting device to be at the illumination intensity appropriate for best keypad viewing in the detected ambient light conditions.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Walck with the teaching of Dassanayake so that a sensor configured to generate a signal indicative of ambient light conditions; and a controller configured to issue commands to the projector to cause the projector to change its brightness based on the ambient light conditions to enhance image quality.


Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walck (United States Patent Application Publication 2006/00665 A1) in view of Kim (United States Patent Application Publication 2018/0201207 A1).
With respect to claim  17, Walck discloses the vehicle as recited in claim 1, but does not disclose wherein the vehicle includes a self-driving system.
Kim discloses wherein the vehicle includes a self-driving system ([0284]: “A display device provided to a vehicle capable of autonomous driving, i.e., the aforementioned auto driving is described in detail as follows.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Walck with the teaching of Kim so that the vehicle includes a self-driving system to enhance user friendliness. 



With respect to claim  18, Walck discloses the vehicle as recited in claim 1, but does not disclose wherein the vehicle is one of a semi-autonomous vehicle and a fully autonomous vehicle.
Kim discloses the vehicle is one of a semi-autonomous vehicle and a fully autonomous vehicle ([0284]: “A display device provided to a vehicle capable of autonomous driving, i.e., the aforementioned auto driving is described in detail as follows.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention of Walck with the teaching of Kim so that the vehicle is one of a semi-autonomous vehicle and a fully autonomous vehicle to enhance user friendliness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882